Title: From George Washington to Patrick Henry, 7 October 1778
From: Washington, George
To: Henry, Patrick


          
            sir
            Head Qrs near Fredericksburg Octor 7th 1778
          
          On the 23d & 30th of May, I did myself the Honor to transmit to your Excellency Returns of the Troops of Virginia. By the conveyance now offered me by Colo. Wood, I inclose Another, comprehending their state on the 30th Ulto. Your Excellency and the Honorable Assembly which I am informed is about to sit, will perceive from this, how far deficient the Troops are, in the Quota assigned the state. Their present amount would not be great, supposing every man mentioned in the Return were in the Field; but a large deduction is to be made from it, on account of the columns of Sick. It is highly probable, that many under this description, particularly that of Sick absent, are actually dead—others unfit for service—and that several who have recovered, have deserted. Besides this, I find by a Return which I have just obtained, that there are Seven Hundred and Ninety Six, Drafts and Others, whose term of service will expire in the course of the ensuing Winter.
          I thought it expedient to advise your Excellency of the above facts, that you and the Assembly may adopt such measures, for providing Recruits or Drafts for the next Campaign, as may be judged proper. What these measures will be, will be with you and the Assembly to determine; but I will take the liberty to suggest it, as my opinion, that it will be well for the States in general, to give the raising of Men the earliest consideration; and to pursue such speedy and vigorous means, as will place our Army upon a respectable footing. I have been exerting myself to have the Drafts inlisted and the old Soldiers reengaged—who are on the point of being discharged, for the usual bounty allowed by Congress; but my attempts as yet have been without any, or, with but very inconsiderable success. Besides the Continental 
            
            
            
            bounty I have offered the Virginians, in this predicament, on the part of the State, a further bounty of Twenty Dollars ⅌ Man, the ballance remaining in my hands of the Money deposited by their Delegates in Congress last Spring, being sufficient for the purpose; but this has proved no temptation.
          If deficiencies and the expiration of the service of Troops in the course of the Winter, were peculiar to Virginia, I should not be so much concerned, though that I confess would be a circumstance of no small mortification; but when I know that they are not, that the Enemy are still with us, in respectable, I may add, formidable force; and that another Campaign may take place, I feel very much interested in our pursuing measures that will make us equal to all events—and the establishing of our Independence. I can not say with precision, that we shall have occasion the next year to employ a large Army, as the designs of the Enemy and their future system of conduct are entirely unknown; but from their remaining so long—and the approach of Winter, it would seem, though there have been flattering appearances to the contrary, that they do not mean to leave the Continent. But, be this as it may, it will be wise in the States, to provide for every contingency—and we may reasonably conclude, if they determine to try the event of Another Campaign, that they will act with vigor; and by concentering the force they now have, independent of any other aid or augmentation, they may make it a very serious, and a very important one. From these considerations, I am induced to hope, that we shall not relax on our part, but on the contrary, that we shall use every prudent and practicable exertion, to put ourselves in a good posture of defence. If this is done, we shall be prepared for War—and if Britain should relinquish her ideas of conquest and withdraw her Armies, it will be easy to cease our efforts—and to disband our Levies.
          I would also inform your Excellency, that the Virginia Regiments, in the Continental line, have lately undergone a reform and are now reduced to Eleven. This measure, the Committee of Arrangement appointed by Congress, deemed it expedient to adopt, as some of them were not larger than a Company or two, in point of Effectives. There may be many other matters respecting the Virginia Troops, in which you may wish satisfaction, and which do not occur to me at this time. If there are, I must take the liberty of referring you to Colo. Wood, who will be able to give the fullest information. I have the Honor to be with the greatest esteem & respect yr Excellency’s <illegible>.
        